Exhibit 10.1

June 1, 2012                                                     

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attention: General Counsel

Ladies and Gentlemen:

Reference is made to the Residential Servicing Asset Purchase Agreement entered
into as of March 6, 2012, by and among Aurora Bank FSB, a federal savings bank
organized under the laws of the United States, Aurora Loan Services LLC, a
Delaware limited liability company, and Nationstar Mortgage LLC, a Delaware
limited liability company (the “Purchase Agreement”), and the related Interim
Servicing Agreement entered into as of March 6, 2012, by and among Sellers and
Purchaser (such agreement, the “Interim Servicing Agreement”). Except as
otherwise provided in this letter agreement, capitalized terms used but not
defined herein have the meanings ascribed thereto in the Purchase Agreement.

The Parties have been discussing amending the Purchase Agreement and the Interim
Servicing Agreement in order to provide for separate closings of the Purchased
Assets. In connection with the foregoing, and in order to permit the Parties to,
on the date hereof, mail the form of notification to the Serviced Mortgagors
under the Serviced Mortgage Loans that are related to the Agency Purchased
Assets (as defined below) that is contemplated by Section 7.10(g) of the
Purchase Agreement, the Parties hereby agree to the following principal terms:

 

  1. Effective as of a first closing, which is expected to occur on June 12,
2012, or such other date as may be agreed to by Sellers and Purchaser (the
“First Closing”), Purchaser would acquire all of the Sellers’ right, title and
interest in and to the Servicing Agreements, Servicing Rights Agreements and
Subservicing Agreements with each Agency, together with the related Servicing
Rights, Subservicing Rights and all Servicing Compensation, Late Fees, Ancillary
Income, Servicer Advance Receivables and Deferred Servicing Fees (the “Agency
Purchased Assets”). Commencing on the date of the First Closing (the “First
Closing Date”), Sellers would, pursuant to the Interim Servicing Agreement,
interim service the Serviced Mortgage Loans that are related to the Agency
Purchased Assets until June 18, 2012 (in the case of Servicing Agreements with
FHLMC) and July 3, 2012 (in the case of Servicing Agreements with other
Agencies). Effective as of a second closing, which is expected to occur on
June 26, 2012, or such other date as may be agreed to by Sellers and Purchaser
(the “Second Closing”), Purchaser would acquire all of the Sellers’ right, title
and interest in and to all other Purchased Assets (the “Non-Agency Purchased
Assets”). Commencing on the date of the Second Closing (the “Second Closing
Date”), Sellers would, pursuant to the Interim Servicing Agreement, interim
service the Serviced Mortgage Loans that are related to the Non-Agency Purchased
Assets until July 3, 2012.



--------------------------------------------------------------------------------

  2. Commencing on the First Closing Date and continuing until the Second
Closing Date, Purchaser will provide funding to Sellers in order to permit
Sellers to credit amounts that are received by Sellers from Serviced Mortgagors,
in the form of checks, ACH deposits and other forms of payment, to segregated
investor accounts maintained by Sellers within two Business Days of receipt of
such payments; provided that on any day, the amount of such funding shall be
equal to the percentage of the total funding represented by the pro rata portion
of the expected deposit history related to the Agency Purchased Assets based on
Sellers’ historical experience, such pro rata portion to be agreed to in good
faith by the Parties. Reimbursement of amounts so funded by Purchaser shall be
made from amounts on deposit in Sellers’ clearing accounts, with any
unreimbursed amounts being settled in connection with the post-Closing purchase
price adjustment set forth in Section 2.04 of the Purchase Agreement. Commencing
on the Second Closing Date to the conclusion of the interim servicing period,
Purchaser shall provide funding to Sellers as provided above without regard to
the proration. For the avoidance of doubt, Purchaser will provide funding to
Sellers in order to permit Sellers to comply with Section 4(f) of the Interim
Servicing Agreement.

The Parties further hereby agree to negotiate in good faith such amendments and
modifications to the Purchase Agreement, the Schedules attached to the Purchase
Agreement and the Interim Servicing Agreement as are necessary to effect the
foregoing. Except to the extent required to be amended in order to effect the
foregoing, the provisions of the Purchase Agreement and the Interim Servicing
Agreement shall remain in full force and effect without amendment or
modification.

This letter agreement may not be modified or changed except by an instrument in
writing duly executed by all the parties hereto. This letter agreement shall be
construed and enforced in accordance with the laws of New York, without giving
effect to its principles of conflicts of laws, other than Section 5-1401 of the
New York General Obligations Law. If any provision of this letter agreement or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, the remainder of this letter
agreement and the application of such provision to other persons or
circumstances shall not be affected thereby but rather shall be enforced to the
greatest extent permitted by law. All notices or other communications hereunder
shall be in writing and shall be deemed given if delivered by receipted hand
delivery or mailed by prepaid registered or certified mail (return receipt
requested) or by recognized overnight courier addressed as provided in the
Purchase Agreement, and any such notice or communication shall be deemed to have
been given: (i) as of the date delivered by hand; (ii) three (3) Business Days
after being delivered to the U.S. mail, postage prepaid; or (iii) one
(1) Business Day after being delivered to the overnight courier. This letter
agreement shall be binding upon and inure to the benefit of the parties to this
letter agreement and their respective successors and permitted assigns. Nothing
in this letter agreement is intended to confer upon any Person other than the
parties hereto any rights or remedies under or by reason of this letter
agreement.



--------------------------------------------------------------------------------

Please acknowledge and confirm your agreement with the terms and conditions set
forth above by signing this letter agreement in the space indicated below.

 

Sincerely,

AURORA BANK FSB

By: 

 

/s/ Brian Kuelbs

  Name:    Brian Kuelbs   Title:   Chief Financial Officer

AURORA LOAN SERVICES LLC

By:

 

/s/ Robert J. Leist, Jr.

  Name:   Robert J. Leist, Jr.   Title:   Chief Financial Officer

Accepted and Agreed to:

NATIONSTAR MORTGAGE LLC

By:   

/s/ Amar Patel

  Name:    Amar Patel   Title:   Executive Vice President